Citation Nr: 9910866	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  91-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Ernest C. Baynard, III, 
Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

This veteran had active service from November 1974 to August 
1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).  
The Board remanded the case in December 1991, January 1994 
and August 1995.  In August 1996, the Board issued a decision 
which determined that new and material evidence had not been 
presented to reopen a claim for service connection for an 
acquired psychiatric disorder, and that an effective date 
earlier than August 2, 1990, for nonservice-connected pension 
benefits was not warranted.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In August 1998, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a joint motion to sever and 
remand an issue.  The Court granted that motion later in 
August 1998.   


REMAND

In the joint motion, the Board was instructed to address the 
question of whether or not it has jurisdiction to consider a 
claim for entitlement to service connection for post-
traumatic stress disorder, and if so, to address that claim.  

In the joint motion, it was noted that the veteran had filed 
a claim for post-traumatic stress disorder August 1990.  The 
RO denied the claim for service connection for post-traumatic 
stress disorder in a rating decision of December 1990.  
Immediately following the denial, the RO sent the veteran a 
statement of the case on the issue of "Right of appeal of 
service connection for a nervous condition (including PTSD) 
and entitlement to nonservice connected pension."  The RO 
then sent a letter to the veteran in February 1991 informing 
him that his claim for PTSD had been denied.  In March 1991, 
the veteran submitted a VA Form 1-9, Appeal to Board of 
Veterans Appeals, in which he did not present argument in 
favor of entitlement to service connection for PTSD.  

Subsequently, in June 1991, the appellant's representative at 
that time, The American Legion, completed a statement on 
behalf of the veteran in which the representative reported 
that "The issue sought in the appeal is the right to appeal 
of service connection for a nervous condition (including 
PTSD)..."  In the August 1998 joint motion, the parties agreed 
that the June 1991 statement from the veteran's 
representative satisfied the requirements for a notice of 
disagreement with the denial of service connection for PTSD.  
It has not been determined, however, whether the veteran has 
perfected this issue for appellate review on the merits by 
filing a timely substantive appeal.  This question must be 
resolved in order to determine whether the Board has 
jurisdiction to address the merits of the claim.  

The Board further notes that a determination of the 
timeliness of an NOD or a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. §§ 19.34, 20.101(c); see also 38 U.S.C. 
§§ 7104(a), 7105(b)(1).  Moreover, certain procedural rights 
govern pursuit of VA benefits.  A claimant has the right to 
file a claim and to receive a decision on that claim; to 
identify for appeal an issue or issues that he or she 
believes were wrongly decided and to express disagreement; to 
receive an SOC, perfect the appeal, and submit argument on 
behalf of a position; and to receive a hearing.  Here, the 
Board has the jurisdiction-indeed, the obligation-to assess 
its jurisdiction but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the appellant has filed a timely 
substantive appeal regarding the denial of service connection 
for PTSD, a remand is required.  See Marsh v. West, 11 Vet. 
App. 468 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should render a decision as to 
whether the veteran has filed a timely 
substantive appeal with respect to the 
issue of entitlement to service 
connection for PTSD.  If adverse, he 
should be informed that a determination 
regarding the timeliness of a substantive 
appeal is itself an appealable issue as 
to which he is entitled to file a notice 
of disagreement and receive an SOC, and 
that he would be able to obtain appellate 
review by filing a substantive appeal.  

Thereafter, the case should be returned to the Board in 
accordance with the usual procedures, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


